Citation Nr: 1112859	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for a traumatic corneal scar of the right eye.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability, and if so whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse and Messrs. LW, LN and RM


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946 and from March 1951 to January 1969.

This case came before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Officer (RO) and Insurance Center in Philadelphia, Pennsylvania that granted service connection for PTSD and assigned an effective date of August 19, 2004.

As explained below, also on appeal is a July 2002 rating decision that denied service connection for PTSD and also denied reopening a previously-denied claim for service connection for a bilateral eye disability.  However, service connection was subsequently granted for a right eye disability and a noncompensable rating was assigned.

The Veteran presented testimony and the testimony of witnesses in a hearing before a Decision Review Officer (DRO) in February 2004.  A transcript of that hearing is associated with the claims files.
 
In December 2008 the Board issued a decision denying an earlier effective date for service connection for PTSD.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the Court issued a Memorandum Decision that vacated the Board's decision in regard to the PTSD issue and also resurrected and remanded the eye disability issues identified on the title page.

The issues of entitlement to service connection for bilateral eye disability (new and material evidence) and initial evaluation of the service-connected right eye disability are addressed in the Remand that follows the Order section of the Decision below.
    
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's claim for service connection for PTSD was received on May 14, 2001; his entitlement to service connection arose before that date.


CONCLUSION OF LAW

The criteria for an effective date of May 14, 2001, for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to an earlier effective date for service connection for PTSD. 

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).
Legal Principles

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155 (2010); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   38 C.F.R. § 3.155.

A VA medical examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of the claim.

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date for direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the date receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

On May 14, 2001, the Veteran submitted a claim for service connection for PTSD.

In June 2001, VA asked the Veteran to provide details on the in-service stressors upon which his claim for service connection for PTSD was based.  Also in June 2001, VA submitted a request to the National Personnel Records Center (NPRC) to obtain the Veteran's service personnel records.

A July 2001 VA psychiatric evaluation report shows the Veteran reported two in-service stressors: (1) he alleged he had been given syphilis (via injection) by the government and suffered humiliation as a result and (2) he participated in graves registration during World War II.  The examiner noted the first stressor would not be adequate for a diagnosis of PTSD but the second one was adequate.  The examiner diagnosed PTSD based upon that stressor.

In August 2001, the Veteran responded to VA's June 2001 request and submitted a description of his in-service stressor, which addressed only that he had been infected with syphilis.

In October 2001, the NPRC responded to VA's request by stating the Veteran's service personnel records were destroyed in the 1973 fire and the information could not be reconstructed.

In March 2002, VA informed the Veteran his records were likely destroyed in the fire and asked him to complete National Archives (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data, to assist VA in attempting to reconstruct his data.  The Veteran submitted the form that same month, but did not provide applicable dates, organization to which he had been assigned, or where he had been treated.

In a July 2002 rating decision, the RO denied the claim for service connection for PTSD, stating that although the evidence established a confirmed diagnosis of PTSD, the evidence was not adequate to verify a stressful experience had occurred in service.  The RO informed the Veteran of this decision in a July 2002 letter.

A VA Behavioral Health Clinic note in August 2002 shows the Veteran spoke to a VA social worker about his denied claim for service connection.  The Veteran described experiences in World War II and Korea handling many mutilated bodies of dead American soldiers; the social worker noted current diagnosis of PTSD.  Subsequent Behavioral Health Clinic notes indicate the Veteran described nightmares and other symptoms related to mortuary duties, which he described as the worst job in the Army.

In October 2002 the Veteran submitted a Notice of Disagreement (NOD).  Attached to his NOD was a statement identifying additional in-service stressors, among which was an assertion that he had also done graves registration during the Korean Conflict.

The Veteran had a VA PTSD examination in June 2003, performed by a psychiatrist.  The Veteran described stressors of being deliberately infected with syphilis and of being in a graves registration team in Korea.  The psychiatrist diagnosed PTSD.  

The Veteran had a Decision Review Officer (DRO) hearing in February 2004 in which he reiterated the in-service stressor of graves registration during the Korean Conflict.

In March 2004 the DRO issued a Statement of the Case (SOC) continuing the denial of service connection for PTSD.  The record reflects the statement of the case was sent to the correct name, street name, city, and state, but the ZIP code was off by one digit (the ZIP code used was 09015, whereas the Veteran's actual ZIP code was 08015).

(The Board issued a decision in December 2008 finding the March 2004 SOC had never been received by the Veteran; accordingly, the Board held the July 2002 rating decision was not yet final and the Veteran's May 2001 claim for service connection for PTSD remained pending.)

On August 19, 2004, the Veteran, through his representative, submitted additional evidence to substantiate the Veteran's claim for service connection for PTSD.  This evidence includes a June 2004 notarized letter from W.R.W. stating the Veteran was a member of a unit of which W.R.W. was the First Sergeant during the Korean Conflict.  W.R.W. stated the Veteran's duty assignments included removing deceased human bodies (war casualties) from ships to military trucks.

In a March 2005 rating decision, the RO granted service connection for PTSD, effective August 19, 2004.  In granting the benefit, the RO noted the Veteran had verified the in-service stressor of removing deceased human bodies (war casualties) from transport ships to military trucks via the notarized letter from W.R.W.

In its December 2008 decision, the Board affirmed the effective date of August 19, 2004, for the grant of service connection.  The Board's reasoning was that although the claim of service connection submitted in May 2001 was still open, entitlement to the benefit claimed was not shown until August 19, 2004, when evidence was received corroborating the claimed stressor.

However, in an original claim for service connection the date supporting evidence is received is irrelevant when considering the effective date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000).  The Veteran's entitlement to service connection for PTSD, as due to a stressor that occurred during the Korean Conflict, arose before he submitted his claim in May 2001.  Accordingly, May 14, 2001, the date the claim was received, is the proper effective date for the award.  


ORDER

An effective date of May 14, 2001, for the award of service connection for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Appellee's Brief, as incorporated by the Court's Memorandum Decision cited above, asserts that whereas the March 2004 SOC had not been delivered, the Veteran's NOD regarding service connection for a bilateral eye disability (petition to reopen a previously-denied claim), and by association his request for increased (compensable) rating for the service-connected right eye disability, remained unresolved.

The Board is bound by the findings adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Remand is accordingly required at this point to enable the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following action:

1.  The Veteran should be informed of the elements required to reopen a previously-denied claim of entitlement to service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO or the AMC should issue to the Veteran and his representative an SOC on the petition to reopen a previously-denied claim of entitlement to service connection for a bilateral eye disability and entitlement to an initial compensable rating for the service-connected right eye disability.  They should be informed of the requirements to perfect an appeal with respect to those issues.  

3.  If the Veteran perfects an appeal with respect to either or both issues, the RO or the AMC should ensure that any indicated development is completed before such issues are certified for appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  As noted above, this case has been advanced on the Board's docket; also, the law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 


							(CONTINUED ON NEXT PAGE)



Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


